Exhibit 10.5

LOGO [g81930img001.jpg]

 

SEVERANCE AGREEMENT AND RELEASE

This Severance Agreement and Release (“Agreement”) is entered into by and
between American Apparel, Inc., American Apparel USA, LLC, and all of its
subsidiaries (collectively “Employer” or “the Company”), on the one hand, and
Ken Cieply (“Employee”), on the other hand (collectively “the Parties”).

1. TERMINATION DATE: The Parties’ employment relationship is terminated
effective May 16, 2008 (“Separation Date”).

2. PAYMENTS AND BENEFITS PROVIDED BY EMPLOYER TO EMPLOYEE: Employer agrees to
provide Employee as severance, settlement of all Claims (as defined below), and
consideration for this Agreement the following:

(i) A lump sum payment payable upon the full execution of this Agreement in the
amount of One Hundred Twenty Thousand Dollars (US $120,000.00), which is
equivalent to six (6) months of Employee’s current annual base salary with the
Company, excluding incentive pay, premium pay, overtime bonuses and other forms
of variable compensation, less all standard payroll deductions and withholdings.
Employee acknowledges that he has received all other money due through his last
day of employment, including all of his earned salary, accrued and unused
vacation pay, and all other amounts the Company owes to him through the
Separation Date, subject to standard payroll deductions and withholdings;

(ii) Use of the Employer’s company apartment located in Los Angeles, California
(the “Company Apartment”) until July 31, 2008. Specifically, Employer shall pay
the monthly rent due for the Company Apartment through July 31, 2008. Employee
agrees to vacate the Company Apartment by July 31, 2008. Employee further agrees
to leave all furniture, fixtures, and other furnishings paid for by Employer at
the Company Apartment. Employee shall be solely liable for any and all damages
he has caused to the Company Apartment;

(iii) Use of the Employer’s company car (“Company Car”) until July 31, 2008.
Specifically, Employer shall pay the monthly rental charges and insurance due on
the Company Car. Employee agrees to surrender the Company Car to Employer by
July 31, 2008. Employee shall be solely liable for any and all damages caused to
or by the Company Car to the extent that any such damages are not covered by
Employer’s insurance;

(iv) If Employee is currently enrolled in a company-sponsored health, dental, or
vision. plan, Employee’s coverages will continue, at Employer’s expense, until
July 31, 2008. After that time, Employee will be eligible to continue identical
coverage under such health, dental or vision plan under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”);

Initials

Page 1 of 7



--------------------------------------------------------------------------------

LOGO [g81930img002.jpg]

 

(v) Up to three (3) round-trip coach airline tickets for Employee to travel from
Los Angeles, California to Montreal, Canada from the date this Agreement is
fully executed through July 31 2008, plus one return coach airline ticket from
Montreal, Canada to Los Angeles, California which Employee shall use for the
purpose of returning those items of Company Property identified in Paragraph 4
below (“Employee Airline Tickets”). These Employee Airline Tickets shall be
booked by the Employer on behalf of Employee upon Employee providing Employer
with at least ten (10) calendar days advance notice of his desired departure
date;

(vi) Upon full execution of this Agreement, payment to Employee in the amount of
Two Thousand Dollars ($2,000) as full reimbursement for legal fees Employee has
represented to have incurred in connection with Company-related business; and

(vii) A jointly-drafted press release regarding Employee’s departure from the
Company, as set forth in Exhibit A, attached hereto and incorporated herein by
this reference.

3. NO OTHER PAYMENTS OR BENEFITS: Employee acknowledges that, except as
expressly provided in this Agreement, following full payment by the Company of
all amounts owing hereunder, he will not receive any additional compensation,
payments, severance, or any other benefits from the Company.

4. CONTINUED AVAILABILITY: For a period of six (6) months after the full
execution of this Agreement, Employee shall make himself available to respond to
occasional and incidental inquiries by the Company related to his position as
Chief Financial Officer for the benefit of the officers and directors of the
Company, its auditors, and/or to assist the interim or permanent Chief Financial
Officer on transitional issues, including, but not limited to making himself
personally available at the upcoming May 28, 2008 Fact Finding Meeting with the
EEOC in connection with the age discrimination claim of Lewis Copsidas v.
American Apparel, EEOC Charge No. 480-2007-01883. No additional compensation
beyond the severance shall be paid to Employee for such incidental cooperation
unless Employer and Employee agree that the work required is more extensive than
the incidental or periodic consultation the Parties have contemplated herein.

5. RETURN OF COMPANY PROPERTY: Within two business days after the full execution
of this Agreement, Employee shall return to Employer: (i) one Company provided
computer; (ii) one Company provided cell phone; (iii) Employee badge; and (iv)
all other Company equipment and property provided by Employer to Employee.

Initials

Page 2 of 7



--------------------------------------------------------------------------------

LOGO [g81930img003.jpg]

 

6. RELEASE AND WAIVER:

(i) BY EMPLOYEE: In consideration of the covenants undertaken herein by the
Company, and except for the following two matters: (1) the obligations
undertaken hereunder by the Company; and (2) any claim Employee may have for age
discrimination under the Age Discrimination in Employment Act, Employee hereby
irrevocably and unconditionally releases, acquits, and forever discharges the
Company, all of its current and prior divisions, parent companies, and all of
its successor, predecessor, current and prior subsidiaries and affiliated
companies and entities, and each of the foregoing companies’ and entities’
respective divisions, officers, directors, attorneys, shareholders, partners,
limited partners, agents, employees, representatives, independent contractors,
payroll companies, insurers, licensees and assigns, past and present (all of
which and whom are collectively referred to as “Releasees”), with respect to and
from, any and all claims, demands, rights, liens, agreements, contracts,
covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden, which
Employee owns or holds, or has at anytime heretofore owned or held, or may in
the future hold against said Releasees, or any of them, including but not
limited to those claims, demands, rights, liens, agreements, contracts,
covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and liabilities that arise
out of, are grounded upon, or in any way connected with any transactions,
occurrences, acts or omissions or any loss, damages or injury whatsoever, known
or unknown, suspected or unsuspected, resulting from any act or omission by or
on the part of the Releasees, or any of them, committed or omitted prior to the
date of this Agreement, including, but not limited to any claims, demands,
rights, liens, agreements, contracts, covenants, actions, suits, causes of
action, obligations, debts, costs, expenses, attorneys’ fees, damages,
judgments, orders and liabilities that arise out of, are grounded upon, or in
any way connected with: (1) Employee’s employment with the Company; and (2) any
other transactions, occurrences, acts or omissions or any loss, damages or
injury whatsoever, known or unknown, suspected or unsuspected, resulting from
any act or omission by or on the part of Employer, committed or omitted prior to
the date of this Agreement (“Claim or Claims”). The releases of any such Claim
or Claims includes, but is not limited to, any action arising out of express or
implied contract and any foreign, federal, state or local constitution, statute,
ordinance, regulation, or common law. Employee hereby warrants and represents
that he will not seek nor be entitled to recovery from the Company, any person
or entity released herein, or any of them in connection with any matter released
in this Paragraph. To the fullest extent permitted by law, Employee represents
that he has not filed any complaints, lawsuits, charges and/or other claims
against the Company, or any of the Releasees, with any court or government
agency or entity.

(ii) BY EMPLOYER: In consideration of the covenants undertaken herein by
Employee, and except for the obligations undertaken hereunder by Employee, the
Initials

Page 3 of 7



--------------------------------------------------------------------------------

LOGO [g81930img004.jpg]

 

Company hereby irrevocably and unconditionally releases, acquits, and forever
discharges Employee, all of his successors, heirs and assigns, with respect to
and from, any and all claims, demands, rights, liens, agreements, contracts,
covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden, which
Employer now owns or holds, or has at anytime heretofore owned or held, or may
in the future hold against Employee, including but not limited to those claims,
demands, rights, liens, agreements, contracts, covenants, actions, suits, causes
of action, obligations, debts, costs, expenses, attorneys’ fees, damages,
judgments, orders and liabilities that arise out of, are grounded upon, or in
any way connected with: (1) Employee’s employment with the Company; (2) any
claim of reimbursement which Employer may have against Employee for rental and
other costs associated with the Company Apartment and the Company Car, as well
as Employee’s travel expenses for Employee and his family during Employee’s
employment with the Company; and (3) any other transactions, occurrences, acts
or omissions or any loss, damages or injury whatsoever, known or unknown,
suspected or unsuspected, resulting from any act or omission by or on the part
of Employee, committed or omitted prior to the date of this Agreement (“Claim or
Claims”).

(iii) CALIFORNIA CIVIL CODE SECTION 1542: All Parties to this Agreement also
waive and release and promise never to assert any such claims, even if they do
not believe that they have such claims. The Parties therefore waive their rights
under section 1542 of the Civil Code of California which states:

1542. (Certain claims not affected by general release). A GENERAL DOES NOT
EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE
MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

The Parties understand and agree that claims or facts in addition to or
different from those which are now known or believed by them to exist may
hereafter be discovered, but it is their intentions to release all claims either
Party may have against each other, their respective officers, directors,
employees, attorneys, or agents, whether known or unknown, suspected or
unsuspected.

7. NO ADMISSION OF LIABILITY: The Parties acknowledge that the settlement and
release of any claims they may have against each other shall not, under any
circumstances, be construed as an admission by any of the parties of any
wrongdoing or liability.

Initials

Page 4 of 7



--------------------------------------------------------------------------------

LOGO [g81930img005.jpg]

 

8. CONFIDENTIALITY: All Parties to this Agreement will not, unless required or
otherwise permitted by law, disclose to any third party any information
regarding the following:

(i) The negotiations and terms of this Agreement, the benefits being paid under
it, or the fact of its payment, except that the Parties may disclose this
information to their spouses (as applicable), attorneys, accountants or other
professional advisors to whom they must make the disclosure in order for them to
render professional services. The Parties will instruct these people, however,
to maintain the confidentiality of this information just as the Parties must;

(ii) Employee hereby acknowledges that during the course of his employment with
the Company, as well as his dealings and interactions with Dov Charney, he has
acquired confidential information concerning the Company and Dov Charney.
Accordingly, in addition to the confidentiality obligations Employee has
undertaken pursuant to that certain written Confidentiality Agreement he
executed upon being hired, as well as his fiduciary duties arising from his
position as Chief Financial Officer of the Company, Employee hereby agrees to
hold in a fiduciary capacity for the benefit of the Company and Dov Charney all
such confidential information concerning the Company and/or Dov Charney
(collectively, the “Confidential Information”). Employee further agrees to not
give any interviews, respond to any media inquiry, or make any type public
statement relating to the Company and/or Dov Charney without the Company’s prior
written consent. Employee acknowledges that any disclosure or use by him of any
Confidential Information, or any public statements he may make regarding the
Company and/or Dov Charney, will cause severe and irreparable harm to the
Company and/or Dov Charney. In the event of a breach of this Paragraph 8, the
Company and Dov Charney will, in addition to all other remedies available to
them, be entitled to seek equitable relief by way of injunction and any other
legal or equitable remedies. This provision will not be construed as a waiver of
the rights which the Company and/or Dov Charney may have for damages hereunder
or otherwise, and all of the Company’s and Dov Charney’s rights and remedies
will be unrestricted.

9. NON-DISPARAGEMENT: All Parties to this Agreement agree not to disparage the
other parties, or the other parties’ officers, directors, employees, attorneys,
shareholders and agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation; provided, however, that In
the event either party is required by law or legal process to disclose or
explain the basis of Employee’s departure from the Company, both Parties are
permitted to disclose in such proceedings their contention concerning the basis
of Employee’s departure. In such event, the disclosing party will advise the
other party, before any such required disclosure. In the event of such legally
compelled disclosure, the other party may truthfully refute any such claim or
assertion only as necessary for rebuttal purposes.

10. ARBITRATION: Any claim or dispute arising between the Parties hereto with
respect to this Agreement shall be settled exclusively by confidential final and
binding arbitration in

Initials

Page 5 of 7



--------------------------------------------------------------------------------

LOGO [g81930img006.jpg]

 

Los Angeles, California, in accordance with the rules of the Judicial
Arbitration and Mediation Service (“JAMS”) – Los Angeles, California which are
then in effect, except that the parties hereby agree that there shall be one
arbitrator appointed, by the following process: JAMS shall provide a list of
nine potential arbitrators, and each party shall strike four arbitrators, with
Employee providing his strikes first, and the Company striking four names
thereafter.

11. MISCELLANEOUS: This Agreement constitutes the complete, final, and exclusive
embodiment of the Parties’ entire agreement and supersedes all prior and
contemporaneous agreements, promises and representations, with regard to its
subject’ matters. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein.
This Agreement may not be modified except in a writing signed by Employee and a
duly authorized officer of the Company. This Agreement shall be deemed to have
been entered into and shall be construed and enforced in accordance with the
laws of the State of California as applied to contracts made and to be performed
entirely within California. This Agreement shall bind the heirs, personal
representatives, successors, and assigns of the Employee and the Company, and
inure to the benefit of Employee and the Company, their heirs, successors, and
assigns. The failure to enforce any breach of this Agreement shall not be deemed
to be a waiver of any other or subsequent breach. For purposes of construing
this Agreement, any ambiguities shall not be construed against either party as
the drafter. If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement and the provision in question will be modified so as
to be rendered enforceable in a manner consistent with the intent of the parties
insofar as possible. The prevailing party in any dispute which arises under this
Agreement shall be entitled to recover the reasonable attorneys’ fees and costs
they incur as a result of any such dispute. This Agreement may be executed in
counterparts or with facsimile signatures, which shall be deemed equivalent to
originals.

12. Employee, by signing this Agreement, represents and warrants that he has
carefully read and fully understands this Agreement and its final binding
effect, that he has been afforded sufficient time and opportunity to review this
Agreement with an attorney, that he has had an opportunity to negotiate with
regard to the terms of this Agreement, that he is fully competent to manage his
own business affairs and to enter into this Agreement, and that he has signed
this Agreement knowingly, freely, and voluntarily.

Agreed and Accepted:

AMERICAN APPAREL, INC.,

AMERICAN APPAREL USA, LLC,

AND EACH OF ITS SUBSIDIARIES

BY:

Title: CEO

Date: 5-22-2008

KEN CIEPLY

DATE: MAY 22/08

Initials

Page 6 of 7



--------------------------------------------------------------------------------

LOGO [g81930img007.jpg]

 

Approved as to form and content:

Joyce. E. Crucillo, General Counsel

For American Apparel, Inc., American

Apparel USA, LLC, and each of its Subsidiaries

Date: 5-22-08

Bruce Altshuler, attorney for Ken Cieply

Bruce Altshuler

Date: may 28, 2008

Initials

Page 7 of 7



--------------------------------------------------------------------------------

LOGO [g81930img008.jpg]

 

EXHIBIT A TO KEN CIEPLY SEVERANCE AGREEMENT AND RELEASE

AMERICAN APPAREL ANNOUNCES HIRING OF INTERIM CFO

LOS ANGELES, May 20, 2008 – American Apparel, Inc. (Amex: APP) announced that
effective immediately, William T. Gochnauer has joined the company as Interim
Chief Financial Officer.

Prior to American Apparel, Mr. Gochnauer had been Interim Chief Financial
Officer at Red Envelope, Inc., a publicly traded national catalog and online
retailer of upscale gifts, since 2006. From 2005 to 2006, Mr. Gochnauer had been
a financial consultant at Excelligence Learning Corporation, a publicly traded
national manufacturer and distributor of early childhood and learning products.
During 2005, he was also Interim Chief Financial Officer of RF Industries Ltd.,
a publicly traded, national manufacturer and distributor of electronic
components. Mr. Gochnauer began his career in public accounting at KPMG, is a
Certified Public Accountant, and has held CFO and controller positions at a
number of public and private companies over the course of a career that spans
more than 35 years.

Ken Cieply, the company’s outgoing Chief Financial Officer, has stepped down to
pursue other opportunities. He has agreed to make himself available to assist in
the transition. Mr. Cieply has over 20 years of experience in textile and
apparel related businesses, and was a key member of the executive team that led
Gildan Activewear’s successful initial public offering in 1998. Mr. Cieply
joined American Apparel in June 2006.

American Apparel also announced that it has retained Berglass + Associates, an
executive search firm with more than 25 years of experience and a focus in the
consumer goods sector, to help identify a permanent Chief Financial Officer. In
anticipation of Mr. Cieply’s departure, American Apparel has been interviewing
candidates for the CFO position for the past several months. The company expects
to announce the appointment of a permanent CFO in the next three to six months.

Dov Charney, American Apparel’s CEO stated, “We’re very pleased that Bill
Gochnauer is joining us to assist in our transition in being a public company.
Bill’s extensive experience with SEC reporting and Sarbanes-Oxley compliance
will be an enormous help. With him onboard, we will be able to more quickly
build out our accounting staff to support the company’s increased reporting
responsibilities and the future growth of our business.”

Mr. Charney continued, “Ken Cieply played an important role in getting American
Apparel to where it is today. His impressive pedigree in apparel was a key
reason I asked him two years ago to come down to Los Angeles to help take our
business to the next level. With American Apparel now having become a public
company, we wish Ken well in his future endeavors as he returns to his family
and home in Montreal, Canada.”

174327.1



--------------------------------------------------------------------------------

LOGO [g81930img009.jpg]

 

About American Apparel

American Apparel is a vertically integrated manufacturer, distributor, and
retailer of branded fashion basic apparel based in downtown Los Angeles,
California. As of May 15, 2008, American Apparel employed over 7,000 people and
operated 187 retail stores in 15 countries, including the United States, Canada,
Mexico, United Kingdom, Belgium, France, Germany, Italy, the Netherlands,
Sweden, Switzerland, Israel, Australia, Japan and South Korea. American Apparel
also operates a leading wholesale business that supplies high quality T-shirts
and other casual wear to distributors and screen printers. In addition to its
retail stores and wholesale operations, American Apparel operates an online
retail e-commerce website at http://store.americanapparel.net.

Safe Harbor Statement

This press release, and other statements that American Apparel, Inc. may make,
may contain forward-looking statements within the meaning of the Private
Securities Litigation Reform Act of 1995. Forward-looking statements are
statements that are not historical facts and include statements regarding, among
other things, the company’s future financial condition and results of operations
and the company’s prospects and strategies for future growth. In some cases, you
can identify forward-looking statements by words or phrases such as “trend,”
“potential,” “opportunity,” “believe,” “comfortable,” “expect,” “anticipate,”
“current,” “intention,” “estimate,” “position,” “assume,” “outlook,” “continue,”
“remain,” “maintain,” “sustain,” “seek,” “achieve,” and similar expressions, or
future or conditional verbs such as “will,” “would,” “should,” “could,” “may”
and similar expressions.

Such forward-looking statements are based upon the current beliefs and
expectations of American Apparel’s management, but are subject to risks and
uncertainties, which could cause actual results and/or the timing of events to
differ materially from those set forth in the forward-looking statements.
American Apparel cautions that forward-looking statements are subject to
numerous assumptions, risks and uncertainties, which change over time. Actual
results could differ materially from those anticipated in forward- looking
statements and future results could differ materially from historical
performance. The following factors, among others, could cause actual results to
differ from those set forth in forward-looking statements: business conditions,
including risks associated with foreign markets, international business and
online retail operations, increases in materials or labor costs and employee
matters; the company’s relationships with its lenders and its ability to comply
with the terms of its existing credit facilities; changing interpretations of
generally accepted accounting principles; changes in the overall level of
consumer spending; changes in preferences in apparel or the acceptance of the
company’s products and the company’s ability to anticipate such changes; the
performance of the company’s products within the prevailing retail environment;
availability of store locations at appropriate terms and our ability to open new
stores and expand internationally; the possibility that the company’s suppliers
and manufacturers may not timely produce or



--------------------------------------------------------------------------------

LOGO [g81930img010.jpg]

 

deliver the company’s products; financial non-performance by the company’s
customers, primarily in the wholesale business; inquiries and investigations and
related litigation; continued compliance with U.S. and foreign government
regulations; legislation or regulatory environments; requirements or changes
adversely affecting the business in which the company is engaged; fluctuations
in customer demand; management of rapid growth; intensity of competition, both
domestic and foreign, from other apparel providers; changes in key personnel;
costs as a result of operating as a public company; general economic conditions;
increases in interest rates; geopolitical events and regulatory changes; as well
as other relevant risks detailed in the other filings that the company makes
with the Securities and Exchange Commission and available at www.sec.gov. You
are urged to consider these factors carefully in evaluating the forward-looking
statements herein and are cautioned not to place undue reliance on such
forward-looking statements, which are qualified in their entirety by this
cautionary statement. The forward-looking statements speak only as of the date
on which they are made and the company undertakes no obligation to publicly
update such forward-looking statements to reflect subsequent events or
circumstances.

Contact:

Joseph Teklits/Jean Fontana

ICR

203-682-8200